DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the method claims 12 and 17-20, made without traverse in the reply of 08/02/2022 has been acknowledged. Accordingly, the apparatus claims 1-11 and 13-16 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 12, it is unclear from the claim language how the step of ‘disposing the septum within the shell’ must be different from the step ‘actuating the mechanism’ and / or the step of ‘initiating a test procedure’. It is also unclear what features must configure the septum for being ‘disposable’ as recited. It is further unclear whether the intended ‘change in relationship’ between the chambers must be a change in the septum wall ‘defining’ the chambers within the inner volume of the shell, as recited. Also, note that the instant recitation of the ‘mechanism’ is currently construed as a structural feature.
	In claims 17-18, it is not clear how equating the mechanism to the recited passive functionality of the septum must be cooperatively inter-related with the requirement of claim 12 to the mechanism to be’ engaged with at least one of the outer shell and the septum’, The claim language of these claims fails to set forth the intended functionality as active, positive steps of the claimed method. 
	Similarly, in claim 19, the language of the conditional ‘when’ clause fails to set forth the intended ‘exposure’ as an active, positive step of the claimed method. The same consideration applies to claim 20, with respect to ‘thermal expansion’ as recited. Note that the features recited out of the context of active, positive steps of the claimed method, are not accorded patentable weight when evaluated for patentability. 
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The above listed claims broaden [instead of further limiting] the scope of claim 12 from which they depend, because they equate the mechanism to the septum, set forth in the preceding claim as two different features. Correction is required. 
	
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Carter [US 4909933]. 
	With respect to claim 12, Carter discloses methods of performing a test, comprising, as illustrated in Figure 1, a step of providing an outer shell 12 defining an inner volume; where a central elongated channel [not indexed] accommodates septum 20. disposable within the shell, with at least one wall defining at least two chambers 16, 18, 22 within the inner volume; where the septum and/or the shell provide(s) a mechanism that causes a change in relationship between the at least two chambers, such that, when the element 20 is disposed in the position as shown in Figure 1 [‘second configuration’],  the at least two chambers 16, 18 are in liquid communication with one another, and when the element 20 is moved around its longitudinal axis, the at least two chambers are not in liquid communication [‘first configuration,’]. In the second configuration, the reactive substances placed in the respective chambers [‘first, second reagents’] get in contact with each other ,thus actuating the ‘mechanism’ and initiating a test procedure. Figure 1 also shows a cap [‘plug’] at the end of the moveable component 20 [as well as at the end openings of the chambers]. Regarding claims 17-20, , the material of the septum and/or the plug may fail, when the plug and/or the septum are exposed to pressure and temperature changes, , depending on what pressure differential and/or temperature change is applied. It is further maintained that the features recited out of the context of active, positive steps of the claimed method, are not accorded patentable weight when evaluated for patentability. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, for a proper understanding of the disclosed invention. Therefore, the mechanism ‘engaged’ with the outer shell and/ or septum, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798